Citation Nr: 9920922	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-10 986	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from August 1950 to June 1952.  
In a September 1994 rating decision, the RO denied service 
connection for hearing loss.  The veteran did not file a 
timely appeal from the decision and that decision became 
final.  The current appeal arises from a February 1998 rating 
decision by the RO, which determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
and denied service connection for tinnitus.  The claim of 
service connection for tinnitus is the subject of a remand 
which follows this decision.  


FINDINGS OF FACT

1.  In September 1994, the RO denied service connection for a 
hearing loss; the veteran did not file a timely appeal from 
that decision and it became final.  

2.  Evidence submitted since the September 1994 RO rating 
decision is more than merely cumulative and is so significant 
that it must be considered in order to decide the merits of 
the claim of service connection for bilateral hearing loss.  

3.  The claim of service connection for bilateral hearing 
loss is plausible.  

4.  Current bilateral hearing loss is related to the 
veteran's exposure to acoustic trauma during service.  



CONCLUSIONS OF LAW

1.  Evidence received since the RO denied the claim of 
service connection for hearing loss in September 1994 is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).  

2.  The claim of entitlement to service connection for 
bilateral hearing loss is well-grounded.  38 U.S.C.A. § 5107 
(West 1991).  

3.  Bilateral hearing loss was incurred during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record when the RO denied service connection 
for a bilateral hearing loss in September 1994 included 
service medical records which show that the veteran was 
assigned to Battery "A" of the United States Army's 102nd 
Antiaircraft Artillery Gun Battalion and Company "D" of the 
56th Amphibious Tank and Tractor Battalion.  The service 
medical records do not contain a complaint, diagnosis, or 
treatment of bilateral hearing loss.  

In October 1993, the veteran submitted VA Form 21-526 
("Veteran's Application for Compensation or Pension"), in 
which he acknowledged that he did not receive treatment for 
hearing loss during service.  In a February 1994 statement, 
the veteran reported that he had served in Battery "A" of 
the 102nd Antiaircraft Artillery Gun Battalion at Fort 
Stewart, Georgia.  The claims folder also included records of 
VA medical treatment of the veteran for disabilities not at 
issue, dating from January 1993 to March 1994.  

In September 1994, the RO denied service connection for 
hearing loss; noting that service medical records and VA 
medical records did not show a hearing loss.  

Evidence submitted since the September 1994 RO decision 
includes an October 1997 statement, in which the veteran 
reported a history of exposure to loud noise in service, 
including gunfire and noise from tank operations.  He added 
that he had not been afforded hearing protection.  

Records of VA medical treatment of the veteran, dating from 
October 1996 to December 1997, include a December 1997 
medical note indicating that, following an evaluation of the 
veteran at a health fair, hearing loss had been diagnosed.  
He also reported a history of occasional tinnitus.  

In a VA Form 9 submitted in June 1998, the veteran asserted 
that he had been exposed to noise in service without hearing 
protection.  

In July 1998, VA audiometric evaluations dating from June 
1982 and January 1998, and a June 1982 VA medical note were 
associated with the claims folder.  The June 1982 audiometric 
evaluation and medical note included an assessment that pure 
tone thresholds showed a moderate, bilateral, high frequency, 
sensorineural hearing loss.  The January 1998 audiometric 
evaluation noted that the veteran complained of longstanding 
hearing loss, and denied ear surgery or ear infections.  
Testing results were considered to be of fair reliability and 
the assessment was severe, sensorineural hearing loss.  

A January 1990 audiometric evaluation by Genesee Hearing 
Services (Genesee) was added to the claims folder in July 
1998.  In a July 1998 letter, Dennis C. Stuart, M.A., 
F.A.A.A., a Genesee audiologist, opined that the veteran's 
exposure to noise during service could be a factor 
contributing to his current hearing loss.  

In July 1998, a letter dated June 1998, from Fred Spears of 
the Tri-County Hearing Aid Center (Tri-County), noted that 
the veteran had been a client since 1996.  Tri-County had 
determined that the veteran had a moderate to severe, 
bilateral hearing loss due to exposure to extreme gunfire 
noise during military duty.  

Analysis

By rating decision of September 1994, the RO denied service 
connection for hearing loss and notified the veteran of its 
decision in a September 1994 letter.  The veteran failed to 
take any action with respect to the September 1994 denial of 
his claim; thus, that decision became final a year after the 
mailing of notification of the decision to him.  38 C.F.R. 
§§ 3.104, 20.302 (1998).  

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).  In order to 
reopen his claim, the veteran must present or secure new and 
material evidence with respect to the disallowed claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5108, "If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  The 
regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  Current case law provides for a 
three-step analysis when a claimant seeks to reopen a final 
decision based on new and material evidence.  First, it must 
be determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it must be determined 
immediately upon reopening whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well-grounded, the merits of the claim 
must be evaluated after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  

The evidence added to the record since the September 1994 
rating decision includes medical records from VA, Genesee, 
and Tri-County establishing that the veteran suffers from 
bilateral sensorineural hearing loss.  Additionally, Tri-
County has opined that the bilateral hearing loss is due to 
noise exposure during the veterans' service, and an 
audiologist at Genesee has concluded that noise exposure 
during his service could have contributed to the current 
bilateral hearing loss.  The foregoing evidence is neither 
cumulative nor duplicative, but bears directly and 
substantially upon the subject matter under consideration, 
namely whether the veteran has bilateral hearing loss which 
is related to service.  This evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim and is, therefore, material.  As new and material 
evidence has been submitted, the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well-
grounded pursuant to 38 U.S.C.A. § 5107(a).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order for a claim 
for service connection to be well-grounded, there must be 
competent medical evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In this case, the medical opinions from Tri-County and 
Genesee constitute plausible, competent medical evidence to 
support the claim that bilateral hearing loss was incurred in 
service.  Accordingly, the Board finds that the veteran's 
claim of service connection for bilateral hearing loss is 
well-grounded.  

The Board notes that the reopening of the claim of service 
connection for bilateral hearing loss raises a due process 
issue which was addressed by the Court in Bernard v. Brown, 4 
Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the veteran's claim on a de novo 
basis would prejudice the veteran as that issue was not 
considered by the RO.  However, as the instant claim is being 
resolved in the veteran's favor, any potential prejudice to 
the veteran will be rendered moot.

The veteran contends that he was exposed to acoustic trauma 
in service.  The evidentiary record establishes that he was 
assigned to an antiaircraft gun unit and a tank and tractor 
unit.  Both VA and private medical records confirm the 
current presence of bilateral sensorineural hearing loss.  
The Tri-County letter contains a competent opinion 
specifically relating the onset of bilateral hearing loss to 
service and the Genesee letter indicates that the noise to 
which the veteran was exposed in service could have 
contributed to current bilateral hearing loss.  There is no 
medical evidence or opinion to the contrary.  The Board 
concludes that the totality of the evidence supports the 
veteran's claim that he has bilateral sensorineural hearing 
loss which resulted from exposure to acoustic trauma in 
service.  Accordingly, service connection for bilateral 
hearing loss is warranted.  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened and well-grounded.  

Entitlement to service connection for bilateral hearing loss 
is granted.



REMAND

With regard to the claim of service connection for tinnitus, 
given that the evidence demonstrates that the veteran was 
assigned to units in service which exposed him to noise and 
given medical opinions relating current bilateral hearing 
loss to noise exposure in service, the Board concludes that 
the claim of service connection for tinnitus is plausible.  
However, with the exception of the veteran's assertions that 
he has ringing in his ears, no medical examiner has evaluated 
him for tinnitus.  

Accordingly, the Board concludes that additional development 
is required with regard to the claim of service connection 
for tinnitus and the claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for tinnitus since service.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder.  Once obtained, records should be 
permanently associated with the claims 
file.  

2.  The veteran should be afforded a VA 
examination to determine whether a 
diagnosis of tinnitus is warranted.  All 
indicated tests should be performed.  If 
a diagnosis of tinnitus is rendered, 
based on a review of the complete medical 
record and the current examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that tinnitus is etiologically related to 
the veteran's exposure to acoustic trauma 
during service.  A complete rationale for 
all opinions and conclusions should be 
provided.

3.  Thereafter, the RO should review the 
claim of service connection for tinnitus 
to determine whether the claim may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals


 

